DETAILED ACTION
This Office action is responsive to the following communication:  Amendment filed on 20 May 2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-5, 8-9, 17, 19-20, 22-25, 29, 31-32, 34 and 36-47 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “one or more groupby accumulators each being associated with an expression list, wherein each groupby accumulator is configured to sort the selected vertices or the selected edges into a plurality of groups based on one or more group dimensions specified in the expression list, each groupby accumulator including a plurality of accumulators specified in the expression list and respectively associated with the plurality of groups, each groupby accumulator being configured to perform at least one aggregation operation on each of the plurality of groups to calculate the plurality of accumulators” and “said calculating comprises performing a two-stage operation comprising: performing a first-stage operation to calculate the runtime attribute; and performing a second-stage operation to process the runtime attribute calculated via the first-stage operation, wherein the calculating the runtime attribute comprises calculating an accumulator for aggregating based on one or more selected vertices or one or more selected edges associated with the selected query block, wherein the accumulator includes: a local accumulator having respective values attached to the selected vertices or the selected edges: or a global accumulator having a value across all of the selected vertices or the selected edges; or one or more groupby accumulators each being associated with an expression list, wherein each groupby accumulator is configured to sort the selected vertices or the selected edges into groups based on one or more group dimensions specified in the expression list.”
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152


/PK/